                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York          4/3/2020
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                        March 31, 2020
BY ECF
The Honorable Andrew L. Carter, Jr.
United States District Judge
                                                           The application is granted. The evidential hearing is
Southern District of New York
                                                           ADJOURNED to 6/17/20 at 10:00 a.m. Time
United States Courthouse
                                                           excluded.
40 Foley Square
New York, New York 10007
                                                           SO ORDERED.
             Re:     United States v. Hector Joel Duprey Vazquez, 18 Cr. 18 (ALC)

Dear Judge Carter:

         The Government respectfully submits this letter on behalf of both parties to jointly request
that, in light of the advice given by the Centers for Disease Control and Prevention and other public
health authorities to take precautions to reduce the possibility of exposure to COVID-19, the Court
adjourn the hearing presently scheduled for April 16, 2020, at 11:00 a.m., to a date and time
convenient to the Court on or after June 1, 2020.


                                                        Respectfully submitted,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney for the
                                                        Southern District of New York

                                                  By:
                                                        Juliana Murray / Mollie Bracewell
                                                        Assistant United States Attorneys
                                                        (212) 637-2314 / -2218


cc:    B. Alan Seidler (by ECF)
       Zachary Taylor (by Email)




                                                   April 3, 2020
